United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                             _____________

                              No. 96-3378EM
                              _____________

United States of America,        *
                                 *
               Appellee,         *   Appeal from the United States
                                 *   District Court for the Eastern
     v.                          *   District of Missouri.
                                 *
Ira Anthony Johnson,             *         [UNPUBLISHED]
                                 *
               Appellant.        *
                          _____________

                    Submitted:      April 3, 1997

                        Filed:   April 9, 1997
                            _____________

Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
                          _____________


PER CURIAM.


      Ira Anthony Johnson appeals his weapons-related convictions
and   guidelines     sentence.           Johnson’s        challenge   to   the
constitutionality of the 18 U.S.C. § 922(g)(1) weapons charges
based on Lopez v. United States, 115 S. Ct. 1624 (1995), is
foreclosed by our recent decisions.         See United States v. Bates, 77
F.3d 1101, 1103-04 (8th Cir.), cert. denied, 117 S. Ct. 215 (1996);
United States v. Shelton, 66 F.3d 991, 992 (8th Cir. 1995) (per
curiam), cert. denied, 116 S. Ct. 1364 (1996).             Also, the district
court correctly concluded that in the absence of a motion by the
Government for a downward departure it could not sentence Johnson
to less than the minimum fifteen-year term mandated by 18 U.S.C. §
924(e)(1).    See   United States v. Rudolph, 970 F.2d 467, 470 (8th
Cir. 1992), cert. denied, 506 U.S. 1069 (1993).                We thus affirm
Johnson’s convictions and sentence.           See 8th Cir. R. 47B.
A true copy.


     Attest:


          CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                          -2-